Order entered August 30, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00775-CV

     FREDDY DAVENPORT D/B/A JIM’S CARWASH AND DALE DAVENPORT,
                              Appellants

                                            V.

                          CITY OF DALLAS, ET AL., Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-19-04899

                                         ORDER
       Before the Court is the August 29, 2019 unopposed motion of the City of Dallas asking

for additional time to file its brief. We GRANT the motion and ORDER appellee’s brief due on

or before September 30, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE